        Case 1:16-cv-04841-LGS Document 111 Filed 03/25/19 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


TAWANNA M. ROBERTS, individually and on
behalf of all others similarly situated,
                                         Plaintiff,        Case No. 1:16-cv-04841-LGS
                       - against -


CAPITAL ONE, N.A.,
                                       Defendant.


DEFENDANT CAPITAL ONE, N.A.’S OBJECTIONS TO EVIDENCE SUBMITTED IN
PLAINTIFF’S RESPONSE TO DEFENDANT CAPITAL ONE, N.A.’S STATEMENT OF
       MATERIAL UNDISPUTED FACTS IN SUPPORT OF ITS MOTION
   FOR SUMMARY JUDGMENT AND STATEMENT OF ADDITIONAL FACTS
       Pursuant to Rule 56(c)(2) of the Federal Rules of Civil Procedure and Local Rule 56.1 of

the Civil Rules for the Southern District of New York, Defendant Capital One, N.A.’s (“Capital

One”), by and through its attorneys, Morrison & Foerster LLP, submit their objections to

evidence submitted by Plaintiff in opposition to Capital One’s Motion for Summary Judgment

and in support of Plaintiff’s Cross-Motion for Partial Summary Judgment. Specifically, Capital

One objects to Exhibits 6-14 to the Declaration of Jonathan Streisfeld (“Streisfeld Declaration”)

ECF No. 103-2) as inadmissible, and requests that the Court not consider them for purposes of
the pending summary judgment motions.

       On January 25, 2019, Capital One served its Statement of Material Undisputed Facts in

Support of Its Motion for Summary Judgment (“Statement”) pursuant to Rule 56 of the Federal

Rules of Civil Procedure and Local Civil Rule 56.1 (ECF No. 98). On February 21, 2019,

Plaintiff proposed to “annex” her response to the Statement and identify all undisputed facts that

she contends are material to her cross-motion for partial summary judgment (ECF No. 101). The

Court accepted that proposal (ECF No. 102). On February 25, 2019, Plaintiff filed her Response

to Defendant Capital One, N.A.’s Statement of Material Undisputed Facts in Support of Its
        Case 1:16-cv-04841-LGS Document 111 Filed 03/25/19 Page 2 of 10




Motion for Summary Judgment and Statement of Additional Facts (“Response”) (ECF No. 103-

1). The Response cites to various exhibits in the Streisfeld Declaration. Exhibits 6-14 are

inadmissible for lack of foundation, lack of personal knowledge, and hearsay.

       Rule 56(c)(2) provides that “[a] party may object that the material cited to support or

dispute a fact cannot be presented in a form that would be admissible in evidence.” Fed. R. Civ.

P. 56(c)(2). The Local Rules similarly require a party’s statement of material facts on motion for

summary judgment to “be followed by citation to evidence which would be admissible, set forth
as required by Fed. R. Civ. P. 56(c).” L.R. 56.1(d).

       Courts have made clear that the test for admissibility of evidence submitted in support of

a summary judgment motion is whether such evidence would be admissible at trial. Torres v.

Gristede’s Operating Corp., 628 F. Supp. 2d 447, 469-70 (S.D.N.Y. 2008) (citing Patterson v.

Cnty. of Oneida, N.Y., 375 F.3d 206, 219–20, 222 (2d Cir. 2004)). The proponent of the

evidence bears the burden of showing that the evidence is admissible. Id.

       This Court has sustained objections to evidence on motions for summary judgment for

lack of foundation and personal knowledge. Vasquez v. Williams, No. 13 Civ. 9127(LGS), 2015

WL 4757657, at *1 n.3 (S.D.N.Y. Aug. 11, 2015) (“Plaintiff correctly objects that Defendants

have failed to produce ‘admissible evidence’ as required by Rule 56(c)(2) because Defendants’

counsel does not have personal knowledge as to the relevant facts and is not competent to testify

to the same.”). For these same reasons, the Court should sustain Capital One’s objections and

decline to consider Exhibits 6-13 of the Streisfeld Declaration.

Streisfeld Declaration Exhibit 6

       Exhibit 6 of the Streisfeld Declaration is a February 5, 2010 email chain among Capital

One employees. Plaintiff cites Exhibit 6 to contend that “Capital One actively considered the

possibility of posting debit card transactions at authorization and rejected it as impossible.”

(Response ¶ 93.) But Plaintiff has not established any foundation to support a finding that any of

the employees who drafted the emails at issue had personal knowledge of, and/or authority to

change, Capital One’s transaction posting practices. Fed. R. Evid. 602. It even appears from the

                                                  2
sf-4002045
        Case 1:16-cv-04841-LGS Document 111 Filed 03/25/19 Page 3 of 10




face of the email that the posting process for debit card transactions could potentially be outside

the scope of the employees’ job description as there is confusion about the technical aspects of

how the system works or could work. Such speculation is inadmissible. See Sadler v. Moran

Towing Corp., 204 F. Supp. 2d 695, 698 & n.14 (S.D.N.Y. 2002) (“[t]estimony based on

guesswork, speculation, or conjecture is inadmissible”) (quoting 4 Jack B. Weinstein & Margaret

A. Berger, Weinstein’s Federal Evidence § 702.04[5], at 702-57 (2d ed. 2001)) (alteration in

original). Plaintiff had the opportunity to depose the employees who made the statements at
issue to determine if they had personal knowledge about the processing of debit transactions, but

failed to do so. Because Plaintiff has not established how this speculation by some employees is

sufficient to find that Capital One “actively considered” and “rejected” posting at authorization,

Exhibit 6 is inadmissible.

Streisfeld Declaration Exhibit 7

       Exhibit 7 of the Streisfeld Declaration is an email chain from August 2009, among

Capital One employees. Plaintiff cites Exhibit 7 in support of her contention that “Capital One

was aware of the revenue generation potential of APPSN transactions and consumer confusion

regarding the same as far back as 2009.” (Response ¶ 94.) As a preliminary matter, Exhibit 7

plainly does not support this contention. Consumers are not even mentioned in the email chain.

Nor does the document discuss any overdraft revenue for Capital One. The only revenue

numbers, which are based on inadmissible hearsay, pertain to Chevy Chase Bank, i.e. “CCB,”

which had only recently been acquired by Capital One. See Fed. R. Evid. 801, 805. Moreover,

Plaintiff has not established any foundation to support a finding that the employees who drafted

the emails at issue had personal knowledge of Capital One’s revenue, or CCB’s revenue, or from

where any of the percentages or revenue were derived, and their speculation is inadmissible.

Fed. R. Evid. 602, Sadler, 204 F. Supp. 2d at 698. Plaintiff did not depose the senders or

recipients of these emails. As such, Exhibit 7 lacks foundation and contains hearsay and

speculation, so it is inadmissible.



                                                 3
sf-4002045
        Case 1:16-cv-04841-LGS Document 111 Filed 03/25/19 Page 4 of 10




Streisfeld Declaration Exhibit 8

       Exhibit 8 of the Streisfeld Declaration is an email chain from September 2009, among

Capital One employees. Plaintiff cites Exhibit 8 in support of her contention that “Capital One

was aware of the revenue generation potential of APPSN transactions and consumer confusion

regarding the same as far back as 2009.” (Response ¶ 94.) As a preliminary matter, Exhibit 8

plainly does not support this contention. Consumers are not even mentioned in the email chain.

Further, while the email contains some discussion of settlement timing, the document reflects

uncertainty about certain “assumption[s]” and is therefore speculative. Sadler, 204 F. Supp. 2d

at 698. It is also not clear from the email chain what the different percentages and numbers are

referring to, e.g. what is “NSF from debit.” Plaintiff did not take the deposition of the senders or

recipients of these emails to establish foundation or to clarify the emails’ contents. Because

Plaintiff has not established any foundation to support a finding that these employees had

personal knowledge of Capital One’s revenue or the source of the numbers cited, and it is on its

face speculative, Exhibit 8 it is inadmissible. Fed. R. Evid. 602, Sadler, 204 F. Supp. 2d at 698.

Streisfeld Declaration Exhibit 9
       Exhibit 9 of the Streisfeld Declaration is an email chain from June 2011, among Capital

One employees. Plaintiff cites Exhibit 9 in support of her contention that “Capital One was

aware of the revenue generation potential of APPSN transactions and consumer confusion

regarding the same as far back as 2009.” (Response ¶ 94.) As a preliminary matter, Exhibit 9

plainly does not support this contention. The email reflects a response to an opt-out customer

who did not understand that she could overdraw her account if she was opted out. She was not

charged overdraft fees and the email does not reflect any discussion of overdraft revenue. To the

extent Plaintiff is attempting to rely on the statement that “settlement timing . . . accounts for

14% of total overdraft transactions” as a proxy for APSN transactions, Plaintiff has not

established that this is what the sender is referring to, nor has she established from where the

14% figure was derived. For the foregoing reasons, Exhibit 9 lacks foundation and is

inadmissible. Fed. R. Evid. 602; Sadler, 204 F. Supp. 2d at 698.

                                                  4
sf-4002045
         Case 1:16-cv-04841-LGS Document 111 Filed 03/25/19 Page 5 of 10




Streisfeld Declaration Exhibit 10

        Exhibit 10 of the Streisfeld Declaration is an excerpt from a PowerPoint presentation

purportedly authored by two employees. Plaintiff cites Exhibit 10 to contend that “[t]he

confusion to consumers of providing the available balance was a known issue at Capital One.”

(Response ¶ 95.) Plaintiff has mischaracterized this document. Reference to customers being

“confused between the difference in available, current balance displayed on OLB,” is in the

context of deposits—not debit card transactions—and the Bank’s funds availability policy, and is

therefore irrelevant. Fed. R. Evid. 401. Further, Plaintiff has failed to establish the source for

the statement “Customers are often confused between the difference in available, current balance

displayed on OLB” and/or whether this slide was ever presented or circulated. Indeed, while

Plaintiff briefly asked a Capital One employee about the presentation as a whole, she did not ask

any questions about the authors (much less try to depose them) or their basis for any personal

knowledge of the document’s contents, and did not ask any questions on this specific slide. (See

Kaufman Objs. Decl.1 Ex. 1 at 145:15-147:18.) Because Plaintiff has not established that the
slide pertains to any issue in this litigation, nor has she established any foundation to support a

finding that the employees who authored this PowerPoint presentation had personal knowledge

of any customer confusion regarding funds availability as to deposit holds, much less as to debit

card holds, Exhibit 10 is inadmissible. Fed. R. Evid. 401, 602, Sadler, 204 F. Supp. 2d at 698.

Streisfeld Declaration Exhibit 11

        Exhibit 11 of the Streisfeld Declaration is an excerpt from a document titled “Overdraft

Practices, Environment, and Implications.” Plaintiff cites Exhibit 11 to contend that “Capital

One recognized that certain banks in the industry did make OD Fee determinations based on the

balance at the time of authorization.” (Response ¶ 96.) There is no author identified on the

1
 “Kaufman Objs. Decl.” refers to the Declaration of Jessica Kaufman in Support of Defendant Capital One’s
Objections to Evidence Submitted in Plaintiff’s Response to Defendant Capital One, N.A.’s Statement of Material
Undisputed Facts in Support of Its Motion for Summary Judgment and Statement of Additional Facts, dated March
25, 2019.

                                                       5
sf-4002045
        Case 1:16-cv-04841-LGS Document 111 Filed 03/25/19 Page 6 of 10




document, and Plaintiff has not marked this document as an exhibit in any deposition. Plaintiff

has not established any foundation to support a finding that the unidentified author(s) of this

document had personal knowledge of the overdraft practices of Capital One or other banks. Fed.

R. Evid. 602, Sadler, 204 F. Supp. 2d at 698. Plaintiff has not established how this speculation

by unidentified author(s) is sufficient to find that Capital One “recognized” how “certain banks”

made overdraft fee determinations. It also conflicts with the testimony of Capital One

employees that they were unaware of any bank that made overdraft determinations at
authorization—nor has Plaintiff herself identified any such bank. (See, e.g,. Kaufman Objs.

Decl. Ex. 2 at 169:10-19.) Further, any “opinion” comparing Capital One’s practices to the

hypothetical practices of other banks is an inadmissible lay opinion. See Fed. R. Evid. 701.

Plaintiff did not depose any Capital One employees regarding this document. As such, Exhibit 11

lacks foundation, contains speculation, and improper lay opinion so it is inadmissible.

Streisfeld Declaration Exhibit 12

       Exhibit 12 of the Streisfeld Declaration is an email chain from May 16 and 17, 2017,

among Capital One employees. Plaintiff cites Exhibit 12 to contend that a “top Capital One

executive held exactly the common sense consumer perception that Plaintiff Roberts and

reasonable consumers have: once a debit card transaction is authorized, the funds are placed on

hold and may not [sic] used for any other purpose” and that another “Capital One executive

falsely confirmed as much.” (Response ¶ 54.) Plaintiff not only mischaracterized this document,

but appears to have done so intentionally as evidenced by her omitting the portion of the email

string that makes clear the email chain pertains to an issue specific to deposit holds—not holds

for authorized debit card transactions—and by ignoring the testimony of Capital One employees,

who confirmed that it did not relate to debit card transactions. (Kaufman Objs. Decl. Ex. 2 at

89:11-93:8, Ex. 3.) A Capital One employee described deposit holds as follows: “with deposits,

you’ll . . . have a funds availability policy. And so if a customer makes a deposit, some of those

deposits are on hold, some of those might be available instantly or within a day. So the available

balance would reflect the available portion of a given deposit.” (Id. Ex. 4 at 40:20-41:3.) In

                                                 6
sf-4002045
        Case 1:16-cv-04841-LGS Document 111 Filed 03/25/19 Page 7 of 10




Plaintiff’s Exhibit 12, Capital One employees are discussing deposit memo posts—again, not

debit card memo holds—in the context of a defect the Bank identified when converting debit

platforms, where ATM deposits “memo posted twice, inflating balances into some of [the]

customers’ accounts.” (Id. Ex. 2 at 85:15-86:15; Ex. 5 at 81:16-87:4.) A Capital One employee

explained with regard to this email chain, and in the context of this defect, that a memo post

cannot be spent because it is not a “real” transaction, but a customer can draw against the inflated

balance created by the double deposit memo post. (Id. Ex. 5 at 82:10-85:17.) Because this
email chain is regarding deposit holds it does not pertain to any issue in this litigation and is

irrelevant. Fed. R. Evid. 401. Further, admitting the truncated email chain, which has no

bearing on the issues in this litigation, would only serve to confuse the issues because of the

similarity in terminology, and therefore it should be excluded for that basis as well. Fed. R.

Evid. 403. Additionally, Plaintiff has not established any foundation that the employees have

any personal knowledge about holds for debit card transactions, and it would be more than

speculation to apply these emails to debit card transactions, because Capital One employees and

the rest of the email chain demonstrate that the discussion pertains to deposit holds. Fed. R.

Evid. 602, Sadler, 204 F. Supp. 2d at 698. For the foregoing reasons, Exhibit 12 is irrelevant,

prejudicial, and thus inadmissible.

Streisfeld Declaration Exhibit 13

       Exhibit 13 of the Streisfeld Declaration is an excerpt of an email chain from October 28

and 29, 2009 among Capital One employees. Plaintiff cites Exhibit 13 to contend that “Capital

One was also aware that its own customers were dissatisfied that it did not have an immediate

debit practice like other banks.” (Response ¶ 96.) Plaintiff has mischaracterized this document.

Plaintiff quotes the following statement in the email: “[t]he fact that we don’t debit the account

on authorization, rather at settlement, came up as a big dissatisfier”; however, there is no

reference to customers in the context of this statement. Further, Plaintiff has not established any

foundation to support a finding that the employees involved in this email had personal

knowledge of Capital One’s overdraft policies and practices, and their speculation regarding a

                                                  7
sf-4002045
        Case 1:16-cv-04841-LGS Document 111 Filed 03/25/19 Page 8 of 10




purported “dissatisfier” is inadmissible. Fed. R. Evid. 602, Sadler, 204 F. Supp. 2d at 698.

Plaintiff has not established how this speculation by some employees is sufficient to find that

Capital One was “aware that its own customers were dissatisfied.” Further, any “opinion”

comparing Capital One’s practices to those of other banks is an inadmissible lay opinion. See

Fed. R. Evid. 701. Plaintiff also relies on inadmissible hearsay, as the email describes what one

unidentified branch manager said to an employee, who then reported that conversation via email.

See Fed. R. Evid. 801, 805. Plaintiff did not take the deposition of the other senders of the
emails in this chain. Because Plaintiff failed to establish foundation, it includes inadmissible

hearsay, and improper lay opinion testimony, Exhibit 13 is inadmissible.

Streisfeld Declaration Exhibit 14

       Exhibit 14 of the Streisfeld Declaration is a single page out of the “Opt In Facilitator

Guide.” Plaintiff cites to it to support her contention that “Capital One touted its overdraft

service as helping its customers out in case of an emergency when funds were needed.”

(Response ¶ 97.) But Plaintiff fails to establish the requisite foundation to make this document

admissible. Plaintiff does not establish when the guide was in place, who wrote the guide or

approved of its use, if this is a final version, or how the guide was used. Without this context,

any deductions from it would be pure speculation. Fed. R. Evid. 602, Sadler, 204 F. Supp. 2d at

698. Further, Plaintiff has mischaracterized this document as it is an internal document for

Capital One employees, not marketing for customers. (Kaufman Objs. Decl. Ex. 6 at

CO_RBTS00013343 (“The purpose of this MIAB is to provide participants with the necessary

tools needs to explain the changes to Capital One Bank’s Overdraft Coverage, and obtain the

customer’s Opt In decision.”). As such, Exhibit 14 lacks foundation, contains improper

speculations, and is inadmissible.




                                                  8
sf-4002045
        Case 1:16-cv-04841-LGS Document 111 Filed 03/25/19 Page 9 of 10




Dated: March 25, 2019                 MORRISON & FOERSTER LLP

                                      By: /s/ Jessica Kaufman
                                             Jessica Kaufman


                                           Jessica Kaufman
                                           Tiffani Figueroa
                                           250 West 55th Street
                                           New York, New York 10019
                                           Telephone: (212) 468-8000
                                           jkaufman@mofo.com
                                           tfigueroa@mofo.com

                                           James R. McGuire (pro hac vice)
                                           Sarah Davis (pro hac vice)
                                           Lauren Wroblewski (pro hac vice)
                                           425 Market Street
                                           San Francisco, California
                                           Telephone: (415) 268-7000
                                           jmcguire@mofo.com
                                           sarahdavis@mofo.com
                                           lwroblewski@mofo.com

                                           Attorneys for Defendant Capital One, N.A.




                                       9
sf-4002045
         Case 1:16-cv-04841-LGS Document 111 Filed 03/25/19 Page 10 of 10



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that she caused a true and complete copy of the within

 DEFENDANT CAPITAL ONE, N.A.’S OBJECTIONS TO EVIDENCE SUBMITTED IN

 PLAINTIFF’S RESPONSE TO DEFENDANT CAPITAL ONE, N.A.’S STATEMENT OF

 MATERIAL UNDISPUTED FACTS IN SUPPORT OF ITS MOTION FOR SUMMARY

 JUDGMENT AND STATEMENT OF ADDITIONAL FACTS, with supporting declaration and

 exhibits, to be served via ECF and email on the following counsel of record:

Jeff Ostrow (pro hac vice)
Jonathan M. Streisfeld (pro hac vice)
Joshua R. Levine (pro hac vice)
Kopelowitz Ostrow Ferguson Weiselberg Gilbert
1 W Las Olas Blvd, Suite 500
Fort Lauderdale, Florida 33301
Telephone: (954)-525-4100
Email: ostrow@kolawyers.com
Email: streisfeld@kolawyers.com
Email: levine@kolawyers.com

Jeffrey D. Kaliel (pro hac vice)
Sophia Goren Gold
Kaliel PLLC
1875 Connecticut Ave. NW, 10th Floor
Washington, DC 20009
Telephone: 202-350-4783
Email: jkaliel@kalielpllc.com
Email: sgold@kalielpllc.com

Laurie Rubinow
Shepherd, Finkelman, Miller & Shah, LLC
65 Main Street
Chester, CT 06412
Telephone: (860) 526-1100
Email: lrubinow@sfmslaw.com

 This 25th day of March, 2019.
                                                            /s/ Jessica Kaufman
                                                            Jessica Kaufman




                                                10
 sf-4002045
